Citation Nr: 1719496	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  13-03 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include as secondary to chemical exposure.

2.  Entitlement to service connection for a heart disability, to include acute coronary syndrome with congestive heart failure, to include as secondary to chemical exposure.  


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel







INTRODUCTION

The Veteran had active duty service from September 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board remanded the issue for further development in March 2015.  The case has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran did not serve on land in the Republic of Vietnam or in the demilitarized zone (DMZ) in Korea and the Veteran was not otherwise exposed to herbicides during service. 

2.  The Veteran's diabetes mellitus manifested more than one year after separation from service and is not causally related to service.

3.  The Veteran's heart disabilities manifested more than one year after separation from service and is not causally related to service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  Compliant VCAA notice was provided in January 2011.  In addition, the Board finds that the duty to assist a claimant has been satisfied.

The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, the National Personnel Records Center was contacted and VA treatment records were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Exposure to Herbicides in Korea

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  A veteran is entitled to a presumption of service connection if he is diagnosed with type 2 diabetes mellitus, ischemic heart disease, or other enumerated diseases associated with exposure to certain herbicide agents, if he served in the Republic of Vietnam during a prescribed period.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of section 3.307(a)(6)(iii) as requiring the servicemember's presence at some point on the landmass or the inland waters of Vietnam).  The Board notes that the Veteran's personnel records do not show service in the Republic of Vietnam.  Therefore, exposure is not presumed based upon service in the Republic of Vietnam.  

The Department of Defense (DoD) has identified specific units that served in areas along the DMZ in Korea where herbicides were used between April 1968 and July 1969.  See VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.o.  Recently, 38 C.F.R. § 3.307 was amended to include service between April 1, 1968, and August 31,1971 in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period.  See 3.307(a)(6)(iv).

Service personnel records confirm service in Korea from August 1967 to September 1968.  During his service in Korea, his principal duty was listed as a security guard with the 3rd Battalion, 81st Artillery.  The Veteran's personnel records show that he was a security guard at Camp Colbern, which is not located along the DMZ.  Additionally, the Veteran's unit was not contained in the list of units with documented service along the DMZ.  Finally, the Board notes that service personnel records do not reflect permanent or temporary duty assignment  to the Korean DMZ during his tour in Korea.  Therefore, the Board finds that the Veteran was not exposed to herbicides due to service along the DMZ in Korea.  

In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir. 1994), reversing in part Combee v. Principi, 4 Vet.App. 78 (1993).



Service Connection - Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus or hypertension becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service Connection - Diabetes Mellitus

The Board notes that the Veteran does not contend that his diabetes mellitus manifested during active service.  

The Veteran's service treatment records do not show any complaints, treatment, symptoms, or diagnosis of diabetes mellitus during service or for many years after separation from service.  

The August 1969 separation report of medical examination showed a clinically normal endocrine system.  The report showed no albumin or sugar in the urinalysis.  The corresponding report of medical history showed no current complaints or history of sugar or albumin in urine or any symptoms indicative of diabetes.  

As there is no competent evidence of diabetes mellitus in service or within one year following discharge from service, competent evidence linking the current condition with service is required to establish service connection.  

Again, the Veteran has not asserted that his diabetes mellitus began during service and has not submitted any statements clarifying why he believes his current diabetes mellitus is causally related to service beyond his assertion that he was exposed to chemicals during service.  Although the Veteran is competent to report his symptoms, his current assertions do not indicate anything more than an assertion that he was exposed to chemicals during service, which has been shown as inaccurate.  

The Board is thus left with a record that fails to show any in-service disease or injury to which the claimed disability is competently indicated to be related, or which shows chronic symptoms of diabetes mellitus during service or within a year after separation from service.  The Board also finds that the diagnosis and etiology of diabetes mellitus are not capable of lay observation.  

As the preponderance of the evidence is against the claim for service connection for diabetes mellitus, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection - Heart Disability

The Board notes that the Veteran does not contend that his heart disability manifested during active service.

The Veteran's service treatment records do not show any complaints, treatment, symptoms, or diagnosis of a heart disability during service or for many years after separation from service.  

The August 1969 separation report of medical examination showed a clinically normal heart and vascular system.  The corresponding report of medical history showed no current complaints or history of pain or pressure in chest, palpation or pounding heart, or high or low blood pressure.  

As there is no competent evidence of a heart disability in service or within one year following discharge from service, competent evidence linking the current condition with service is required to establish service connection.  

Again, the Veteran has not asserted that his heart disability began during service and has not submitted any statements clarifying why he believes his current hypertension is causally related to service beyond his assertion that he was exposed to chemicals during service.  Although the Veteran is competent to report his symptoms, his current assertions do not indicate anything more than an assertion that he was exposed to chemicals during service, which has been shown as inaccurate.  

The Board is thus left with a record that fails to show any in-service disease or injury to which the claimed disability is competently indicated to be related, or which shows chronic symptoms of a heart disability during service or within a year after separation from service.  The Board also finds that the diagnosis and etiology of a heart disability are not capable of lay observation.  

As the preponderance of the evidence is against the claim for service connection for a heart disability, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for diabetes mellitus type II, to include as secondary to chemical exposure, is denied.

Entitlement to service connection for a heart disability, to include as secondary to chemical exposure, is denied.  




____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


